Citation Nr: 9918274	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-08 920	)	DATE
	)
	)



THE ISSUE

Entitlement to attorney fees payable from past-due benefits.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1998 Board decision which awarded the veteran 
service connection for multiple sclerosis, with past-due 
benefits payable.  


FINDINGS OF FACT

1.  An initial Board decision has been made on the underlying 
claim in question in June 1997; a notice of disagreement was 
received on or after November 18, 1988, as to the claim 
decided by the Board in June 1997; and the attorney was 
retained in October 1997, not later than one year after the 
initial Board decision was rendered.  

2.  In an October 1998 Board decision, the veteran was 
granted service connection for multiple sclerosis.  Past-due 
benefits are payable to the veteran.  

3.  The fee agreement signed by the veteran and his attorney 
in October 1997 satisfies the criteria by which attorney fees 
may be paid by the VA from past-due benefits.  

4.  Legal services involving the veteran's service connection 
claim for multiple sclerosis were rendered by his attorney.

5.  In a decision dated November 13, 1998, the RO implemented 
the Board's October 1998 decision by granting service 
connection for multiple sclerosis, evaluated 30 percent 
disabling, effective December 19, 1991.

6.  In a decision dated March 25, 1999, the RO increased the 
evaluation for the veteran's multiple sclerosis, effective 
December 15, 1998, and awarded the veteran special monthly 
compensation benefits, effective December 15, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).

2.  The fee specified in the agreement as being payable 
directly to the attorney in the amount of 20 percent of past-
due benefits awarded to the veteran in connection with his 
claim is presumed to be reasonable and may be paid from past-
due benefits, based on the RO decision of November 13, 1998.  
38 U.S.C.A. §§ 5904, 5905 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).

3.  No fee may be paid to the attorney based on past-due 
benefits resulting from the RO decision of March 25, 1999.  
38 U.S.C.A. §§ 5904, 5905 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1997 decision, the Board denied the veteran's 
application for service connection for multiple sclerosis.  
The veteran appealed this denial to the U. S. Court of 
Appeals for Veterans Claims ("Court").  The parties filed a 
joint motion for remand and for stay of further proceedings 
and, in May 1998, the Court granted the motion and issued an 
order vacating the Board's decision and remanding the claim 
to the Board for additional adjudication.  The case was 
returned to the Board, and in October 1998, the Board granted 
service connection for multiple sclerosis.  On November 13, 
1998, the RO implemented the Board's October 1998 decision by 
awarding the veteran an initial rating of 30 percent for his 
service connected multiple sclerosis.  This rating decision 
carried with it an award of past-due benefits to the veteran.  
Thereafter, his attorney filed a claim for attorney fees 
payable from past-due benefits.  

The veteran was afforded a VA medical examination in December 
1998.  Based on the results of the medical examination, the 
RO, in a March 1999 rating decision, granted the veteran an 
increased (total) rating of 100 percent for his multiple 
sclerosis and the residuals thereof.  This increase in 
benefits was made effective December 15, 1998.  The RO also 
granted the veteran special monthly compensation benefits 
effective December 15, 1998.  

Of record is an October 1997 fee agreement executed by the 
veteran and his attorney.  It provides for payment of 20 
percent of any past due payments awarded by the VA to the 
claimant, to be offset by any Equal Access to Justice (EAJA) 
Act fees awarded.  This agreement was received at the Board 
in October 1997.  

Several conditions must be met in order for attorney fees to 
be charged to a claimant for VA benefits.  Initially, a fee 
may be charged only for legal services performed after the 
first final decision has been promulgated by the Board with 
respect to the issue, or issues, involved.  A fee may not be 
charged for legal services performed before such date.  Also, 
the Notice of Disagreement which preceded the Board's 
decision with respect to the issue, or issues, involved must 
have been received by the agency of original jurisdiction on 
or after November 18, 1988.  Finally, the attorney must have 
been retained not later than one year following the date that 
the decision by the Board with respect to the issue, or 
issues, involved was promulgated.  38 U.S.C.A. § 5904 (c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  

In the present case, there exists a June 1997 Board decision 
denying service connection for multiple sclerosis.  The 
appeal leading up to this decision was initiated by a notice 
of disagreement received at the RO in September 1992.  These 
facts satisfy the 38 C.F.R. § 20.609(c) requirements of a 
prior final Board decision resulting from by a notice of 
disagreement filed on or after November 18, 1988.  

Regarding the fee agreement itself, it provides for payment 
of 20 percent of any past-due payments awarded by the VA to 
the claimant, to be offset by EAJA fees.  Such an agreement 
is presumed to be reasonable under the law.  38 C.F.R. 
§ 20.609(f) (1998).  

Finally, the law states that the attorney must be retained 
not later than one year following the date that the decision 
by the Board with respect to the issue, or issues, involved 
was promulgated.  38 C.F.R. § 20.609(c) (1998).  The attorney 
fees agreement was executed in October 1997 and filed with 
the Board that same month.  This evidence is sufficient to 
demonstrate that the attorney was retained within a year of 
the June 1997 Board decision.  

Accordingly, all requirements of 38 U.S.C.A. § 5904 and 38 
C.F.R. § 20.609 have been met, and the attorney is entitled 
to reasonable fees for his efforts on behalf of the veteran 
and his claim for service connection for multiple sclerosis.

The Board decision resulting in the payment of past-due 
benefits for service connection for multiple sclerosis was 
entered on October 10, 1998.  In a rating action of November 
1998, the RO established an effective date of December 19, 
1991, for the commencement in benefit payments resulting from 
a grant of service connection.  38 U.S.C.A. § 5110(d)(1) 
(West 1991 & Supp. 1998).  Therefore, the period of past-due 
benefits for purposes of calculating attorney fees begins on 
January 1, 1992, since this is the first day of the following 
month, as is provided under 38 U.S.C.A. § 5111(a) (West 1991 
& Supp. 1998).   The ending date for the period of past due 
benefits is November 13, 1998, the date of the RO's rating 
decision implementing the Board's grant of service 
connection.  38 C.F.R. § 20.609(h)(3) (1998).

As is noted above, in March 1999, the RO increased the 
veteran's disability rating for multiple sclerosis from 30 to 
100 percent and granted special monthly compensation 
benefits.  However, this increased rating was not granted on 
appeal of the initial disability rating of November 1998.  
Furthermore, the RO's decision of March 1999 established an 
effective date of December 15, 1998, which is after the date 
of the initial rating implementing the Board's grant of 
benefits.  Accordingly, under the provisions of 38 C.F.R. 
§ 20.609(h)(3), attorney fees may not be paid out of past-due 
benefits resulting from the RO's March 1999 rating action. 

The record also reflects that veteran's attorney was awarded 
attorney fees in the amount of $4,163.82 pursuant to the 
Equal Access to Justice Act (EAJA).  Under the EAJA, certain 
prevailing parties in litigation against the United States 
government may recover attorney fees at statutory rates 
unless the government's position in the litigation was 
substantially justified. See 28 U.S.C.A. § 2412 (d) (1)(A) 
(1988). In the Federal Courts Administration Act of 1992 
(FCAA), Congress made EAJA applicable to VA adjudicative 
actions by including the United States Court of Veterans 
Appeals (Court) within the definition of "court" in 28 
U.S.C.A. § 2412 (d) (2) (f); Pub. L. No. 102-572, § 506 (a) 
(Oct. 29, 1992).

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997). The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services. See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991). The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits. Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412. However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20% of any past-due benefits awarded the veteran 
pursuant to the RO's November 1998 rating decision, for the 
period from January 1, 1992, through November 13, 1998.  The 
attorney may not be paid out of past-due benfits resulting 
from the RO's March 1999 rating decision.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 



